In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-240V
                                      Filed: August 21, 2014

* * * * * * * * * * * * * * * *                          UNPUBLISHED
CAREY SWEET,                                  *
                                              *          Special Master Dorsey
              Petitioner,                     *
                                              *          Joint Stipulation on Damages;
v.                                            *          Influenza (Flu) Vaccine; Tetanus-
                                              *          Diptheria-Acellular Pertussis (Tdap)
SECRETARY OF HEALTH                           *          Vaccine; Bilateral Shoulder Pain.
AND HUMAN SERVICES,                           *
                                              *
              Respondent.                     *
* * * * * * * * * * * * * * * *
Carol Gallagher, Linwood, NJ, for petitioner.
Darryl Wishard, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On March 28, 2014, Carey Sweet (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleges
that she suffered from bilateral shoulder pain as a result of influenza (“flu”) and tetanus-
diptheria-acellular pertussis (“Tdap”) vaccines administered to her on November 1, 2012. See
Petition at 1.

       On August 21, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
       Respondent denies that the vaccines either caused or significantly aggravated petitioner’s
alleged injury or any other injury, and denies that petitioner’s current disabilities are the result of
a vaccine-related injury. Nevertheless, the parties agree to the joint stipulation, attached hereto
as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $70,000.00, in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                               s/ Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                   2
Case 1:14-vv-00240-UNJ Document 14 Filed 08/21/14 Page 1 of 5
Case 1:14-vv-00240-UNJ Document 14 Filed 08/21/14 Page 2 of 5
Case 1:14-vv-00240-UNJ Document 14 Filed 08/21/14 Page 3 of 5
Case 1:14-vv-00240-UNJ Document 14 Filed 08/21/14 Page 4 of 5
Case 1:14-vv-00240-UNJ Document 14 Filed 08/21/14 Page 5 of 5